MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule
65(D), this Memorandum Decision
shall not be regarded as precedent or                                        FILED
cited before any court except for the                                    Apr 30 2019, 7:54 am
purpose of establishing the defense of                                       CLERK
res judicata, collateral estoppel, or the                                Indiana Supreme Court
                                                                            Court of Appeals
law of the case.                                                              and Tax Court




ATTORNEY FOR APPELLANT                               ATTORNEYS FOR APPELLEES
Jon L. Orlosky                                       Robert S. Garrett
Muncie, Indiana                                      Mark J. Wiley
                                                     Bowers, Brewer, Garrett, &
                                                     Wiley, LLP
                                                     Huntington, Indiana



                                       IN THE
COURT OF APPEALS OF INDIANA

M Doed, LLC,                                         April 30, 2019
Appellant-Plaintiff,                                 Court of Appeals Case No.
                                                     18A-MI-1743
        v.                                           Appeal from the Huntington
                                                     Circuit Court
Anthony Plasterer, Julia                             The Honorable Jamie M.
Plasterer,1 Huntington                               Groves, Judge
County Auditor, and                                  Trial Court Cause No.
Huntington County                                    35C01-1609-MI-522
Treasurer,
Appellees-Defendants




1
 Anthony and Julia Plasterer are the former owners of the property in question. They did not
participate in the proceedings below, and they do not participate in this appeal.

Court of Appeals of Indiana | Memorandum Decision 18A-MI-1743 | April 30, 2019             Page 1 of 8
      May, Judge.


[1]   M. Doed, LLC (“Doed”) appeals the trial court’s denial of its motion to

      set aside tax sale as void. Doed argues the trial court erred because the

      Huntington County Treasurer (“Treasurer”) had a duty under Indiana

      Code section 36-7-9-27(a) to notify Doed that the property purchased at

      a tax sale was subject to an Order of Enforcement, which subsequently

      resulted in the demolition of the house on the tax sale property. We

      affirm.



                           Facts and Procedural History
[2]   On October 10, 2016, Doed purchased 530 William Street in

      Huntington, Indiana (“Property”) at a tax sale. 2 On November 10,

      2016, the City of Huntington-Community Development and

      Redevelopment demolished the house on the Property pursuant to an

      Order of Enforcement issued on the Property on June 15, 2016. Doed

      did not know about the Order of Enforcement.




      2
          The trial court found:

                 Prior to the tax sale, [Doed] was provided with a Lien Buyer Handout which provides,
                 among other things, that the County Tax Sale is a buyer beware sale and all properties/tax
                 liens are sold “as is” and that bidders are strongly encouraged to exercise due diligence
                 and research properties and obtain the [sic] legal advice prior to purchasing tax liens in a
                 County tax sale.
      (Appealed Order at 2.) Doed’s representative testified he inspected the Property prior to the sale but did not
      perform a title search. (See Tr. Vol. II at 34) (testimony of Doed representative Tom Terry).

      Court of Appeals of Indiana | Memorandum Decision 18A-MI-1743 | April 30, 2019              Page 2 of 8
[3]   On February 26, 2018, Doed filed a motion to set aside tax sale as void,

      alleging it was entitled to notice of the Order of Enforcement under

      Indiana Code section 36-7-9-27 and, because the Treasurer had not

      provided that notice, the tax sale of the Property was void. The

      Treasurer and the Huntington County Auditor (“Auditor”) filed an

      objection to the motion, and the trial court held a hearing on the matter

      on April 3, 2018. The trial court denied Doed’s motion on June 28,

      2018.



                            Discussion and Decision
[4]   Where, as here, a party has requested findings and conclusions under

      Indiana Trial Rule 52(A), our standard of review is well-settled. We

      must determine first whether the evidence supports the findings and,

      second, whether the findings support the judgment. Maxwell v. Maxwell,

      850 N.E.2d 969, 972 (Ind. Ct. App. 2006), reh’g denied, trans. denied. We

      will disturb the judgment only where there is no evidence supporting the

      findings or the findings do not support the judgment. Id. We do not

      reweigh the evidence and we consider only the evidence favorable to the

      judgment. Id. Appellants must establish the findings are clearly

      erroneous, which occurs only when review of the record leaves us firmly

      convinced a mistake has been made. Id. We defer substantially to

      findings of fact, but we do not defer to conclusions of law. Id. A

      judgment is clearly erroneous if it relies on an incorrect legal standard.


      Court of Appeals of Indiana | Memorandum Decision 18A-MI-1743 | April 30, 2019   Page 3 of 8
      Id. When a party requests findings and conclusions, a trial court is

      required to make complete special findings sufficient to disclose a valid

      basis on the issues for the legal result reached in the judgment. Id. The

      purpose of Rule 52(A) findings and conclusions is to provide the parties

      and reviewing courts with the theory on which the case was decided. Id.


[5]   It is a “firmly-settled general rule that a purchaser at a tax sale buys at

      his own risk[.]” State ex rel. McKenzie v. Casteel, 110 Ind. 174, 179, 11
N.E. 219, 222 (1887). The facts in this case are undisputed, and Doed

      does not challenge the findings. Doed’s argument asks us to examine

      the language of Indiana Code section 36-7-9-27, which states in relevant

      part:


              (a) A person who has been issued and has received notice
              of an order relative to unsafe premises and has not
              complied with that order:


                       (1) must supply full information regarding the order
                       to a person who takes or agrees to take a substantial
                       property interest in the unsafe premises before
                       transferring or agreeing to transfer that interest; and


                       (2) must, within five (5) days after transferring or
                       agreeing to transfer a substantial property interest
                       in the unsafe premises, supply the enforcement
                       authority with written copies of:


                               (A) the full name, address, and telephone
                               number of the person taking a substantial
                               property interest in the unsafe premises; and

      Court of Appeals of Indiana | Memorandum Decision 18A-MI-1743 | April 30, 2019   Page 4 of 8
                               (B) the legal instrument under which the
                               transfer or agreement to transfer the
                               substantial property interest is accomplished.


[6]   Our standard of review for issues that require us to interpret the

      language of a statute is well-settled:


              A question of statutory interpretation is a matter of law.
              In such interpretation, the express language of the statute
              and the rules of statutory interpretation apply. We will
              examine the statute as a whole[] and [we] avoid excessive
              reliance on a strict literal meaning or the selective reading
              of words. Where the language of the statute is clear and
              unambiguous, there is nothing to construe. However,
              where the language is susceptible to more than one
              reasonable interpretation, the statute must be construed to
              give effect to the legislature’s intent. The legislature is
              presumed to have intended the language used in the
              statute to be applied logically and not to bring about an
              absurd or unjust result. Thus, we must keep in mind the
              objective and purpose of the law as well as the effect and
              repercussions of such a construction.


      Nash v. State, 881 N.E.2d 1060, 1063 (Ind. Ct. App. 2008), trans. denied.

      “When interpreting a statute, this Court must ascertain the legislative

      intent by looking at the whole of the act.” Van Orman v. State, 416
N.E.2d 1301, 1305 (Ind. Ct. App. 1981). Further, “it is just as important

      to recognize what a statute does not say as it is to recognize what it does

      say.” Rush v. Elkhart Cty. Plan Comm’n, 698 N.E.2d 1211, 1215 (Ind. Ct.

      App. 1998), trans. denied. We may not “read into a statute that which is

      not the expressed intent of the legislature.” Id. Finally, we “will not add

      Court of Appeals of Indiana | Memorandum Decision 18A-MI-1743 | April 30, 2019   Page 5 of 8
      something to a statute that the legislature has purposely omitted.” Id.

      Doed argues it is “a person who takes or agrees to take a substantial

      property interest” and thus the Treasurer was required to notify it of the

      Order of Enforcement regarding the Property prior to Doed purchasing

      the property. We disagree.


[7]   Indiana Code section 36-7-9-2 defines “substantial property interest” as

      “any right in real property that may be affected in a substantial way by

      actions authorized by this chapter, including a fee interest, a life estate

      interest, a future interest, a mortgage interest, or an equitable interest of

      a contract purchaser.” The same section defines “known or recorded

      substantial property interest” as


              any right in real property, including a fee interest, a life
              estate interest, a future interest, a mortgage interest, a lien
              as evidenced by a certificate of sale issued under IC 6-1.1-
              24, or an equitable interest of a contract purchaser, that:


              (1) may be affected in a substantial way by actions
              authorized by this chapter; and


              (2) is held by a person whose identity and address may be
              determined from:


                       (A) an instrument recorded in:


                               (i) the recorder’s office of the county where
                               the unsafe premises is located; or



      Court of Appeals of Indiana | Memorandum Decision 18A-MI-1743 | April 30, 2019   Page 6 of 8
                                 (ii) the office of the county auditor of the
                                 county where the unsafe premises are
                                 located in the case of a lien evidenced by a
                                 certificate of sale issued under IC 6-1.1-24;


                        (B) written information or actual knowledge
                        received by the department (or, in the case of a
                        consolidated city, the enforcement authority); or


                        (C) a review of department (or, in the case of a
                        consolidated city, the enforcement authority)
                        records that is sufficient to identify information that
                        is reasonably ascertainable.


      Ind. Code § 36-7-9-2. 3


[8]   Indiana Code chapter 6-1.1-24 governs “Redemption of and Tax Deeds

      for Real Property Sold for Delinquent Taxes and Special Assessments.”

      As Doed purchased the Property at a tax sale, he is properly

      characterized in this instance as a person with a “known or recorded

      substantial property interest” as defined by Indiana Code section 36-7-9-

      2. As Indiana Code section 36-7-9-27(a) specifically references a

      “substantial property interest” and does not include the distinction of

      “known or recorded substantial property interest,” (emphasis added),




      3
       This characterization of property interest is used when discussing to whom an enforcement
      authority is required to serve notice when it seeks to have a contractor perform an action required
      by certain types of orders. See Ind. Code § 36-7-9-10 (requiring service to “each person having a
      known or recorded substantial property interest” in a property).

      Court of Appeals of Indiana | Memorandum Decision 18A-MI-1743 | April 30, 2019            Page 7 of 8
       Doed is not the type of individual described in the statute and thus was

       not entitled to notice of the Order of Enforcement on the Property. See

       Rush, 698 N.E.2d at 1215 (we “will not add something to a statute that

       the legislature has purposely omitted”).



                                             Conclusion
[9]    As Doed has not demonstrated 4 the trial court erred when it denied

       Doed’s motion to set aside tax sale as void, we affirm.


[10]   Affirmed.


       Baker, J., and Tavitas, J., concur.




       4
        We limit our opinion to those issues raised by the parties at trial and on appeal, which involve
       only the application of Indiana Code section 36-7-9-27. The trial court’s order addressed Indiana
       Code section 36-7-9-27 specifically, stating:
               Subsection (A) of IC 36-7-9-27, applies to persons who are subject to the order
               and have received it via the notice procedure of IC 36-7-9-25. This subsection
               requires these persons to supply information regarding the order to persons
               taking a substantial property interest of public record in the property subject to
               the order.
               Under this subsection, the Court finds and Orders that the County has no such
               requirements as the County is not subject to the Order and has not received
               notice pursuant to IC 36-7-9-25.
       (Appealed Order at 2.)



       Court of Appeals of Indiana | Memorandum Decision 18A-MI-1743 | April 30, 2019               Page 8 of 8